Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 335 U.S.C. 119(e) and 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/176,454; 61/292,769; 12/986,103 and PCT/US2010/034130, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
All of these references teach Ba(X2-yX’y):Ln2+ and (Sr1-xBax)(X2-y’X’y’):Ln2+, where X and X’ are both halogens but are not the same halogen, 0<y<2, 0<y’<2 and 0<x<1. These disclosed compounds are different from the claimed compounds and thus do not support the claimed subject matter.

This provisional application only teaches Ba2-xCsX5:xLn+2, where x is 0<x<2 and X is at least one of Cl, Br, and I. It does not support the claimed embodiments where M is Sr or both Ba and Sr.
The disclosure of the prior-filed application, PCT/US10/29719, does provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The claimed scintillator embodiments of claims 1-10 and the claimed scintillator embodiments of claims 11-20 of the formula Sr2-xCsX5:xLn+2, where x is 0<x<2 and X is at least one of Cl, Br, and I have the effective filing date of 1 April 2010.
The claimed scintillator embodiments of claims 11-20 of the formula Ba2-xCsX5:xLn+2, where x is 0<x<2 and X is at least one of Cl, Br, and I have the effective filing date of 7 August 2009. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The x ranges of claims 7, 8, 17 and 18.
The claims ranges of x=0-0.2 and x=0.02-0.2 are not taught in the specification. The examples of M2CsI5:1-10% Eu, where M is Ba or Sr and where the percentage of europium corresponds with an x range 0.01-0.1 does not support the claimed range. The broadly taught range of x=0-2 does not provide proper antecedent basis for the claimed narrower ranges since . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 1 and claim 17 depends from claim 11. Claims 1 and 11 teach x is 0<x<2 but claims 7 and 17 teach x is 0<x<0.2. Thus the ranges of claims 7 and 17 include the value of 0 which is excluded from the x range of claims 1 and 11. Accordingly, claims 7 and 17 are indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 16 of U.S. Patent No. 9,053,832. Although the claims at issue are not identical, they are not patentably distinct from each other. Patented claim 4 teaches an inorganic scintillator having the formula SrxBayCsX5:Lnz, where x+y+z=2, 0<x<2, 0<y<2, z is 0-+2, Sm+2, Tm+2 and Yb+2 and therefore the patented divalent lanthanide groups includes the divalent ions of claim 5. 
Patented claim 1 teaches an inorganic scintillator having the formula SrxBayCsvXw:Lnz, where x+y+z=1 or 2, 0<x<2, 0<y<2, z is 0-2, 0<v<4, w is 2-6, X is Cl or Br and Ln is a divalent lanthanide. The patented scintillator of claim 1 is a single crystal having at least one dimension of a length of at least 1 mm. Patented claim 16 teaches a gamma ray detector comprising the scintillator of claim 1. Patented claim 1 suggests an inorganic scintillator having the formula SrxBayCsX5:Lnz, where x+y+z=2, 0<x<2, 0<y<2, z is 0-2, X is Cl or Br, where the z range overlaps the ranges of claims 1, 7 and 8 and the divalent lanthanide can be Eu+2 or Yb+2 and thus patented claims 1 and 16 suggest the scintillator of claims 1-3 and 5-10. 
Given the teachings in patented claims 1 and 16, one of ordinary skill in the art would have found it obvious to use the scintillator of claim 4 in a gamma ray detector since the scintillator of claim 4 includes compositions encompassed by the teachings of claim 1. This suggested gamma ray detector is that of claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5-7, 11, 12 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the Gahana et al article.
This article teaches a luminescent bromide having the formula Ba2CsBr5:0.5mol% Eu+2. It is known in the art that this formula can be rewritten as Ba1.995CsBr5:Eu+20.005. This formula falls within that of claims 11, 12, 15 and 17. Since the taught luminescent bromide falls within the formula of that claimed and thus is the same as that claimed, the taught bromide would be expected to act as a scintillator, absent any showing to the contrary. The reference teaches the claimed scintillator. 
Allowable Subject Matter
Claims 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion of an inorganic scintillator having the formula MmCsCl5:Lnx or MmCsI5:Lnx, where M is Sr or Ba, m+x is 2, 0<m<2, 0<x<2 and Ln is a divalent lanthanide.  There is no teaching or suggestion of an inorganic scintillator having the formula MmCsX5:Lnx, where M is Sr or Ba, m+x is 2, 0<m<2, X is at least one of Cl, Br and I, Ln is a divalent lanthanide and x is 0.02-0.2. 
There is no teaching or suggestion of a single crystal  inorganic scintillator having the formula MmCsX5:Lnx, where M is Sr or Ba, m+x is 2, 0<m<2, 0<x<2, X is at least one of Cl, Br 
Conclusion
U.S. patents 8,957,386; 8,829,445 and 9,695,356 are cited as of interesting since they claim scintillators having the formulas Ba2CsI5:Eu+2 and B2-2yAX5:2yL, where A is at least alkali metal, B is at least one alkaline earth metal, X is a combinations of F, Cl, Br and I, L is  Eu, Ce, Tb, Yb or Pr and y is 0.0001-0.5. These references are not prior art since they have an effective filing date after this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/6/21